241 Pa. Super. 537 (1976)
358 A.2d 73
Commonwealth
v.
Kitis, Appellant.
Superior Court of Pennsylvania.
Argued April 16, 1976.
June 10, 1976.
John R. DeAngelis, for appellant.
Conrad B. Capuzzi, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM:
This case is remanded to the trial court to allow appellant to file a motion to withdraw his guilty plea nunc pro tunc. See Commonwealth v. Roberts, 237 Pa.Superior Ct. 336, 352 A.2d 140 (1975); Commonwealth v. Zakrzewski, 460 Pa. 528, 333 A.2d 898 (1975).